Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 1 of 24 PageID 653




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           No. 6:20-CV-02249-PGB-GJK
 BULLBAG CORPORATION,

       Plaintiff,

 v.

 BAGS O MONEY, LLC, BAGS O
 MONEY, LLC d/b/a BOSS BAGS,
 MONEY O BAGS, LLC, JAMES
 KRISTOFIK, PAUL MARSHAL,

       Defendants.

 _______________________________/
         DEFENDANT JAMES KRISTOFIK’S MOTION TO DISMISS
                                  INTRODUCTION
      On March 22, the Court found that Plaintiff’s “Complaint is due to be dismissed

as a shotgun pleading” because the Plaintiff alleged “five Counts against five

Defendants without delineating each Defendants’ liability-creating conduct” and

granted Plaintiff leave to amend. DE 39. Plaintiff filed its First Amended Complaint

(“FAC”) on April 19, 2021. DE 46. The FAC is due to be dismissed for the same

reasons pointed out in Defendant Kristofik’s first Motion to Dismiss (DE 31).

      Plaintiff pleads a grab bag of retaliatory allegations against various Defendants:

Bags O Money, LLC; Bags O Money, LLC d/b/a Boss Bags; Money O Bags, LLC,

Kristofik, and Paul Marshall. Plaintiff makes dozens of accusations about these

Defendants, ranging from allegations of misappropriation of trade secrets to patent

                                               1
                       GORDON REES SCULLY MANSUKHANI LLP
                      100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 2 of 24 PageID 654




infringement. Plaintiff, moreover, asserts that all of these disparate acts were

committed by each of the five named Defendants. Plaintiff’s Complaint should be

dismissed for six reasons.

      First, Plaintiff sues Kristofik in his individual capacity but failed to plausibly

allege a factual basis for the claims against him and has not plausibly alleged any

reason to pierce the corporate veil and set aside the corporate form.

      Second, the Complaint is a shotgun pleading because it incorporates disparate

legal theories in numerous counts and still improperly groups together five different

Defendants without adequately specifying what each of them allegedly did,

individually.

      Third, Plaintiff’s trademark infringement claims fail because Plaintiff has not

plausibly alleged consumer confusion, the parties’ marks are so dissimilar no

reasonable factfinder could find a likelihood of confusion, and Plaintiff’s marks are

weak to the extent they include generic and descriptive terms, but Plaintiff has not

plausibly alleged secondary meaning. Plaintiff’s Lanham Act unfair competition claim

is based on the same facts as its trademark infringement claim.

      Fourth, Plaintiff’s common law unfair competition claim fails because it (1)

relies on the same facts as its defective trademark infringement claim; (2) alleges claims

preempted by Federal Patent and State law; (3) does not plausibly allege any

fraudulent or deceptive practice on the part of Kristofik; and (4) does not plausibly

allege consumer confusion.


                                                2
                        GORDON REES SCULLY MANSUKHANI LLP
                       100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 3 of 24 PageID 655




       Fifth, Plaintiff’s claim alleging violations of the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”) fails for the same reasons as Plaintiff’s common law

unfair competition claim. Plaintiff’s FDUTPA claim also fails because it seeks

consequential damages not recoverable under FDUTPA.

       Sixth, Plaintiff’s patent infringement claim fails because it does not plausibly

allege the manner and means by which Kristofik allegedly infringed the patent in suit

(“the ‘575’ Patent”).

                                   LEGAL STANDARD
       A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1). Thus, to survive a Rule

12(b)(6) motion to dismiss, the complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is plausible on its face when the plaintiff “pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

       Though a complaint need not contain detailed factual allegations, mere legal

conclusions or recitation of the elements of a claim are not enough. Twombly, 550 U.S.

at 555. Courts are “not bound to accept as true a legal conclusion couched as a factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). “While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.”


                                                  3
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 4 of 24 PageID 656




Iqbal, 556 U.S. at 679. Thus, the Court must ignore conclusory allegations, bald legal

assertions, and formulaic recitations of the elements of a claim. Id.

                                        ARGUMENT
I.     PLAINTIFF FAILED TO ALLEGE PLAUSIBLE CLAIMS AGAINST
       KRISTOFIK IN HIS INDIVIDUAL CAPACITY
       Plaintiff sued Krisotifk in his individual capacity, but the FAC does not allege

any plausible facts creating the reasonable inference that Kristofik personally engaged

in the alleged conduct, nor does it plead a basis to pierce the corporate veil.

       “A corporation is a legal entity a fictional person—capable of entering contracts

and doing business in its own right. The purpose of this fiction is to limit the liability

of the corporation’s owners, whether it be individuals or other corporations.” Molinos

Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1349 (11th Cir. 2011). To disregard

the fiction and pierce the corporate veil for the purposes of holding an individual owner

liable for a corporation’s actions, a plaintiff must plead that:

       (1) the shareholder dominated and controlled the corporation to such an
       extent that the corporation's independent existence, was in fact non-
       existent and the shareholders were in fact alter egos of the corporation;
       (2) the corporate form must have been used fraudulently or for an
       improper purpose; and (3) the fraudulent or improper use of the corporate
       form caused injury to the claimant.”
Id. “When a plaintiff seeks to impose personal liability for patent infringement on an

officer of a corporation, a district court must start from the general rule that the

corporate entity should be recognized and upheld, unless specific, unusual

circumstances call for an exception.” Blue Water Innovations, LLC v. Fettig, 2019 WL

1904589, at *6 (S.D. Fla. Mar. 8, 2019) (quoting Exigent Tech., Inc. v. Radiant Telecom,

                                                 4
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 5 of 24 PageID 657




Inc., 2005 WL 8154987, at *2 (S.D. Fla. Dec. 5, 2005) (dismissing federal patent law

and Florida state law claims against corporate officer because the complaint failed to

allege a basis to pierce the corporate veil)). “Under Florida law, a plaintiff attempting

to hold a corporate director personally liable must allege actual wrongdoing in the

form of fraud, self-dealing or unjust enrichment to establish individual liability.” Id.

(finding allegations that individual defendant “orchestrated the acts complained of”

insufficient to state claim).

         Here, Plaintiff’s allegations against Kristofik are conclusory and threadbare.

The FAC does not plausibly allege that Kristofik committed fraud, self-dealing, or was

unjustly enriched. Plaintiff has not otherwise plausibly alleged any basis to pierce the

corporate veil.

II.      THE COMPLAINT IS A SHOTGUN PLEADING
         For decades, “[t]he Eleventh Circuit has roundly, repeatedly, and consistently

condemned shotgun pleadings.” Woelfel v. Life Partners, Inc., 2014 WL 7238196, at *1

(S.D. Fla. Dec. 17, 2014).1 Shotgun pleadings are pleadings that “fail . . . to give the

defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322 (11th

Cir. 2015).

         Here, Plaintiff alleges a hodgepodge of unrelated conduct against five distinct

people and entities, then incorporates each disparate allegation into each cause of action



1
    All citations omitted unless otherwise indicated.
                                                 5
                            GORDON REES SCULLY MANSUKHANI LLP
                           100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 6 of 24 PageID 658




against each defendant. Plaintiff’s complaint is thus a “typical shotgun pleading,” since

several “counts present more than one discrete claim for relief.” Bickerstaff Clay Prod.

Co. v. Harris Cty., 89 F.3d 1481, 1484 (11th Cir. 1996).

   A. Plaintiff Impermissibly Incorporates Disparate Legal Theories Into Each of
      Its Causes of Action
      A complaint that incorporates disparate legal theories under individual counts

constitutes a shotgun pleading. In Yakoub v. Tradewinds Airlines, Inc., 2016 WL

7229691, at *2 (S.D. Fla. Dec. 14, 2016), the court dismissed a complaint that failed

to “untangle [the] allegations into separate claims.” By including different legal

theories—such as “retaliation, failure to promote, national origin discrimination,

religious discrimination, hostile work environment[, and] discriminatory wage

practices”—into each of several causes of action, the plaintiff had made it impossible

for “the defendant to this action (let alone the Court) [to] reasonably know what the

Plaintiff intends to allege.” Id. (alteration in second); Techworks, Inc. v. H.M. Seiden

Consulting, Inc., 2006 WL 8432537, at *2 (S.D. Fla. Sept. 12, 2006) (“[C]ommingling .

. . various theories of liability within individual counts, renders Plaintiff’s Complaint

an inappropriate basis upon which to evaluate [its] allegations.”).

      Here, the FAC is a shotgun pleading because it incorporates various, disparate

legal theories into Count III (common law unfair competition) and Count IV

(FDUTPA).      Plaintiff,   in   essence,      asserts     claims      for    tortious   inference,

misappropriation of trade secrets, tortious interference, trademark infringement, and

patent infringement under its claims for common law unfair competition (¶¶ 63-65),

                                                6
                        GORDON REES SCULLY MANSUKHANI LLP
                       100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 7 of 24 PageID 659




and FDUTPA violations (¶¶ 73-75). Plaintiff in effect attempts to circumvent the

actual pleading requirements for those claims by lumping them together under its

common law unfair competition and FDUTPA counts.

      Count V is also a shotgun pleading because it asserts direct, induced, and

contributory infringement under one count. See FAC ¶ 89. Section 271 of Title 35

creates liability for three types of patent infringement: (1) direct infringement, (2)

induced infringement, and (3) contributory infringement. Commil USA, LLC v. Cisco

Sys., Inc., 135 S.Ct. 1920, 1926 (2015). The “combination of infringement claims into

a single count constitutes a shotgun pleading.” Advanced Screenworks, LLC v. Mosher,

2020 WL 94562, at *2 (M.D. Fla. Jan. 8, 2020) (dismissing patent infringement claim

alleging direct, induced, and contributory infringement under one count as a shotgun

pleading); IT Consulting GmbH v. BMC Software, Inc., 2016 WL 231215, at *3 (M.D.

Fla. Jan. 15, 2016) (same).

      Here, just as in Advanced Screenworks, LLC the Complaint alleges direct, induced,

and contributory infringement all under Count V. FAC ¶ 89. A shotgun pleading of

this sort requires dismissal under Rule 12(e) and Eleventh Circuit precedent. In short,

Plaintiff’s claim is a hydra. The claims could have their roots in false advertising,

tortious interference with relationships, patent law, trademark law, and Florida

deceptive trade practices law. Plaintiff’s approach to pleading prevents Defendants—

and the Court—from meaningfully assessing Plaintiff’s claims and determining

whether they fail.


                                                7
                        GORDON REES SCULLY MANSUKHANI LLP
                       100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 8 of 24 PageID 660




   B. Plaintiff’s Treatment Distinct Defendants As a Single Unit is Improper
      Another hallmark of shotgun pleading is the failure to “specify which of the

defendants are responsible for which acts or omissions.” Weiland, 792 F.3d at 1323.

The failure to do so is an independent ground to dismiss a complaint. See Magluta v.

Samples, 256 F.3d 1282, 1284 (11th Cir. 2001).“[W]hen a complaint alleges that

multiple defendants are liable for multiple claims, courts must determine whether the

complaint gives adequate notice to each defendant.” Prushansky v. Brown, 2013 WL

3716398, at *3 (M.D. Fla. July 15, 2013).

      “Indeed, a complaint that lump[s] all the defendants together in each claim and

provides no factual basis to distinguish their conduct fails to satisfy Rule 8.” Ramos,

2012 WL 3962436, at *3 (citing Lane v. Capital Acquisitions & Mgmt. Co., 2006 WL

4590705, at *5 (S.D. Fla. Apr. 14, 2006)); Circuitronix, LLC v. Shenzen Kinwong Elec.

Co., 2018 WL 7287192, at *7 (S.D. Fla. Jan. 31, 2018) (dismissing complaint as

shotgun pleading where the complaint lumped two separate defendants together as

one entity).

      Here, Plaintiff does what the plaintiffs in Circuitronix and Lane did, and the result

here should be the same. Throughout its FAC, Plaintiff pleads collectively against five

distinct affiliated people and entities, which Plaintiff refers to collectively as

“Defendants” or “each of the Defendants.” See, e.g., FAC ¶ 41 (“All Defendants had

previously marketed, advertised, used, offered to sell, and sold reusable waste bags

under the name ‘Boss Bags’ . . . .”); ¶ 48 (“All five (5) Defendants’ actions in adopting

the marks. . . .”); ¶ 54 (“All Defendants have used the marks “BOSS BAGS” . . . .”);
                                                8
                        GORDON REES SCULLY MANSUKHANI LLP
                       100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 9 of 24 PageID 661




¶ 56 (“All five (5) Defendants’ actions in adopting the marks . . . were malicious,

fraudulent, deliberate, willful.”); ¶ 61 (“All five (5) Defendants have engaged in

deceptive and fraudulent conduct . . . .”); ¶ 77 (“each of the Defendants’ acts of unfair

competition . . . .”); ¶ 89 (“Each of the five Defendants have infringed, directly,

contributorily, and/or by inducement, the ‘575 Patent . . . .”); see also ¶¶ 67, 68, 71, 80,

90, 92, 93.

       Plaintiff’s undifferentiated references to “Defendants” throughout its complaint

is particularly problematic given the key differences between the various Defendant-

entities. For example, Plaintiff alleges (at ¶¶ 48, 54) that “all five (5) Defendants”

adopted and used the Boss Bags marks, but the FAC fails to allege any specific facts

regarding any act by Kristofik capable of supporting a reasonable inference that Kristofik

individually adopted any mark. Also, the FAC alleges that “Defendants contracted

with a third party” to make duplicate bags (at ¶ 31), but alleges, contradictorily, that

Bags of Money, LLC, purchased the bags (at ¶ 34).

III.   PLAINTIFF’S TRADEMARK INFRINGEMENT CLAIM FAILS AS A
       MATTER OF LAW
       Plaintiff’s trademark infringement claims (Counts I – IV) fail because Plaintiff

has not plausibly alleged consumer confusion, the marks are so overwhelmingly

dissimilar that no reasonable factfinder could find confusion, and Plaintiff’s marks are

weak because they include the generic term “bag” and a slogan that describes

Plaintiff’s product and services.



                                                 9
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 10 of 24 PageID 662




       “[T]o state a claim for trademark infringement a plaintiff must plead facts

 which, if true, show that (i) the plaintiff has a valid trademark, and (ii) the defendant

 adopted a similar mark such that consumers would be likely to confuse the two.”

 Thoroughbred Legends, LLC v. Walt Disney Co., 2007 WL 9702282, at *9 (N.D. Ga. Dec.

 4, 2007)) (citing Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1216 (11th Cir. 2000)).

 District courts in the Eleventh Circuit consider seven factors when assessing the

 likelihood of consumer confusion in trademark-infringement claims. Lipscher v. LRP

 Publications, Inc., 266 F.3d 1305, 1313 (11th Cir. 2001).

    A. Plaintiff Has Not Plausible Alleged A Likelihood of Consumer Confusion
       Even though likelihood of confusion is usually not determined on a motion to

 dismiss, a plaintiff must still plead facts sufficient to make their claims plausible.

 Shashi, LLC v. Tsipilates, LLC, 2013 WL 12091058, at *5 (S.D. Fla. Nov. 18, 2013).

       In Shashi, the plaintiff sued the defendant for trademark infringement, alleging

 that the defendant’s mark “SOXSI” infringed on the plaintiff’s mark “SHASHI” and

 was “likely to cause confusion, to cause mistake, and to deceive customers and

 prospective customers.” Id. The court explained that aside from these conclusory

 allegations, the plaintiff did not allege facts explaining how the two marks could be

 confusingly similar. Id. The court noted that the complaint did not provide a

 description of the features of the plaintiff’s mark that consumers could allegedly

 confuse with the defendant’s mark and dismissed the plaintiff’s trademark

 infringement claim. Id.


                                                10
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 11 of 24 PageID 663




        Here, just as in Shashi, Plaintiff’s allegations relating to similarity of the marks

 and consumer confusion are conclusory. Plaintiff failed to plausibly allege how

 Defendants’ marks are confusingly similar to Plaintiff’s

    B. The Marks Are So Dissimilar In Appearance That Plaintiff’s Claims Fail As
       A Matter of Law
        But even if the Court finds Plaintiff's allegations are not conclusory, Plaintiff’s

 claims still fail as a matter of law because “the overall impression of Plaintiff's mark .

 . . is strikingly dissimilar from Defendant's mark.” Bullbag Corporation, v. Bags O Money,

 LLC, et al., No. 6:20-CV-2249-PGB-GJK, 2021 WL 1329233, at *2 (M.D. Fla. Mar.

 26, 2021) (Byron, J.).

        In certain circumstances, “a motion to dismiss will be granted for failure to

 plead likelihood of confusion only if ‘no reasonable factfinder could find a likelihood

 of confusion on any set of facts that plaintiff could prove.’” Scotch & Soda B.V. v. Scotch

 and Iron LLC, 2018 WL 2224997, at *3 (S.D.N.Y. May 15, 2018); Le Book Pub., Inc. v.

 Black Book Photography, Inc., 418 F. Supp. 2d 305, 312 (S.D.N.Y. 2005).

 “Overwhelming visual dissimilarity can defeat an infringement claim, even where the

 other six factors all weigh in favor of the plaintiff.” Welding Servs., Inc. v. Forman, 509

 F.3d 1351, 1361 (11th Cir. 2007); Dippin' Dots, Inc. v. Frosty Bites Distribution, LLC, 369

 F.3d 1197, 1209 (11th Cir. 2004). Where alleged “conflicting marks are

 overwhelmingly dissimilar, a summary dismissal of the infringement claim is proper

 even if all of the other factors tip in favor of the plaintiff.” McCarthy on Trademarks

 and Unfair Competition § 24:41 (5th ed.); Cory Van Rijn, Inc. v. Cal. Raisin Advisory Bd.,

                                                  11
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 12 of 24 PageID 664




 697 F.Supp. 1136, 1145 (E.D. Cal. 1987) (12(b)(6) dismissal of trademark claim where

 “absence of substantial similarity leaves little basis for asserting a likelihood of

 confusion”).

       Here, no reasonable factfinder could find that the parties’ respective marks are

 capable of confusion. As shown below, the degree of dissimilarity overwhelms any

 possibility of confusion:




 DE 46-9. As the Court previously explained, “[t]he colors, typeface, accompanying

 cartoon images, and general appearance are overwhelming[ly] dissimilar.” Bullbag

 Corp., 2021 WL 1329233, at *2.

       Also, on its face, Boss Bags’ slogan “you fill it, we haul it” is sufficiently

 dissimilar to Plaintiff’s slogan that there can be no likelihood of consumer confusion.

 But even if the Court were to find that Plaintiff’s slogan is similar to Boss Bags’ slogan,

 that mark is merely descriptive, and Plaintiff has not plausibly alleged distinctiveness.

 /

 /
                                                 12
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 13 of 24 PageID 665




    C. Plaintiff’s Marks Are Weak
       “[T]he main similarities between Plaintiff and Defendant’s marks are generic

 terms/phrases.” BullBag Corp., 2021 1329233, at *2 n.3. That similarity, however, is

 inconsequential.

       Courts are not required to accept conclusory allegations that a mark is

 distinctive. See Nationwide Van Lines, Inc. v. Transworld Movers Inc., 2020 WL 4873713,

 at *2 (S.D. Fla. July 27, 2020). Instead, a plaintiff alleging trademark infringement

 must plausibly allege that its marks are distinctive. Tropic Ocean Airways, Inc. v. Floyd,

 598 F. App’x 608, 612 (11th Cir. 2014) (“Tropic’s bare allegations are insufficient to

 establish that Tropic's mark has acquired secondary meaning.”). Also, registration

 merely provides a rebuttable presumption of distinctiveness and does not, standing

 alone, show distinctiveness. Nationwide Van Lines, Inc., 2020 WL 4873713, at *2

 (dismissing trademark infringement claim where the plaintiff failed to plausibly allege

 that its descriptive marks had secondary meaning). A plaintiff alleging that the

 defendant infringed its descriptive trademark must plausibly allege secondary meaning

 – conclusory allegations are insufficient. Id.

       In Le Book Pub., the court dismissed plaintiff’s trademark infringement claim

 because, looking at the directories at issue cumulatively, the only similarity in the

 marks was the generic term “book.” 418 F. Supp. 2d at 312. The court found that

 where the marks at issue both included word “book,” plaintiff could not base the

 infringement claim on defendant’s use of “book” in title of its work, as “‘book’ is a

 generic term and cannot be registered as a trademark.” Id.
                                                 13
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 14 of 24 PageID 666




        In the present case, “bags” is to the parties herein as “books” was to the parties

 in Le Book Pub. – an unregistrable, generic term that cannot be considered for purposes

 of trademark infringement. The word “bag” describes the genus of the goods and is

 therefore generic. Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194 (1985)

 (“A generic term is one that refers to the genus of which the particular product is a

 species.”). Thus, “bag” cannot serve as a trademark. See W.R. Grace & Co. v. Union

 Carbide, 581 F. Supp. 148, 156 (S.D.N.Y. 1983) (affirming cancellation of the mark

 “Barrier Bag” because the mark was generic).

        Plaintiff also alleges (at ¶ 46) that Boss Bags’ slogan “you fill it, we haul it”

 infringes Plaintiff’s slogan mark “you fill it, we dump it, you keep it.” Plaintiff’s slogan

 mark, however, is weak and not distinctive because it merely describes the nature of

 the transaction and Plaintiff’s trash removal services. See FAC ¶¶ 19-24 (describing

 Plaintiff’s product and service). Plaintiff clearly uses this term as a descriptive mark

 rather than to distinguish its goods and services from other competitors.

        “Trademarks . . . answer the question ‘Who made it?’ rather than ‘What is it?’”

 Leigh, 212 F.3d at 1216. Plaintiff’s slogan mark does the latter rather than the former.

 Given that Plaintiff’s slogan mark is descriptive, Plaintiff was required to plausibly

 allege secondary meaning, Nationwide Van Lines, 2020 WL 4873713, at *3, but failed

 to do so. Accordingly, dismissal is appropriate.

        /

        /


                                                 14
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 15 of 24 PageID 667




 IV.    PLAINTIFF’S COMMON LAW UNFAIR COMPETITION CLAIM
        FAILS
        Because Plaintiff’s trademark infringement claim fails, so does its common law

 unfair competition claim to the extent it asserts trademark infringement. See Kobi Karp,

 2020 WL 4287005, at *5. Plaintiff’s common law unfair competition claim also fails

 because it purports to allege claims for patent infringement and trade secret violations,

 but any such claims are preempted. Also, the FAC does not plausibly allege a

 deceptive or fraudulent act by Kristofik and a likelihood of consumer confusion

    A. Plaintiff’s Common Law Unfair Competition Claim Is Partially Preempted
        Plaintiff alleges (at ¶ 63) common law unfair competition for, among other

 things, Defendants’ alleged duplication of Plaintiff’s bag. Count III is preempted to the

 extent it relies on patent infringement. Mayo Clinic Jacksonville v. Alzheimer’s Inst. of Am.,

 2009 WL 1850190, at *4 (M.D. Fla. June 26, 2009); Tropical Paradise Resorts, LLC v.

 JBSHBM, LLC, 2019 WL 78983, at *2 (S.D. Fla. Jan. 2, 2019). Count III is also

 preempted to the extent it is predicated on alleged (at ¶ 64) misuses of Plaintiff’s

 purported “confidential information.” ISO Claims Servs., Inc., ACI Div. v. Bradford

 Techs., 2011 WL 13176422, at *6 (M.D. Fla. Sept. 29, 2011) (“If the information is a

 trade secret, [ACI’s] claim is preempted; if not, [ACI] has no legal interest upon which

 to base [its] claim.”).

    B. Plaintiff Failed to Allege a Plausible Unfair Competition Claim
       In violation or Rule 8, Plaintiff in effect attempts to assert claims for tortious

 interference and trade secret misappropriation through Count III but failed to plausibly

 allege those claims.
                                                   15
                            GORDON REES SCULLY MANSUKHANI LLP
                           100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 16 of 24 PageID 668




        “To prevail on a claim for unfair competition under Florida common law,

 plaintiff must establish (1) deceptive or fraudulent conduct of a competitor and (2)

 likelihood of consumer confusion.” Asokan v. Am. Gen. Life Ins. Co., 302 F. Supp. 3d

 1303, 1313 (M.D. Fla. 2017) (Byron, J.). “[T]here is no single set of ‘elements that

 apply uniformly to all claims of unfair competition.’ Accordingly, courts have applied

 elements from other established claims to unfair competition claims, where

 appropriate, on a case-by-case basis.” Ameritox, Ltd. v. Millennium Labs., Inc., 2012 WL

 33155, at *4 (M.D. Fla. Jan. 6, 2012).

        “To prevail on a [Florida Uniform Trade Secrets Act (“FUTSA”)] claim, a

 plaintiff must demonstrate that (1) it possessed a ‘trade secret’ and (2) the secret was

 misappropriated.” Yellowfin Yachts, Inc. v. Barker Boatworks, LLC, 898 F.3d 1279, 1297

 (11th Cir. 2018)). To allege a plausible claim under FUTSA, the plaintiff must allege

 facts giving rise to the reasonable inference that the information is a “trade secret” and

 that there was “misappropriation,” as defined in FUTSA. See §§ 688.002(2), (4), Fla.

 Stat; Am. Registry, LLC v. Hanaw, 2014 WL 12606501, at *6 (M.D. Fla. July 16, 2014).

       Here, Plaintiff has not plausibly alleged that its customer list constitutes a trade

 secret or even “confidential information,” that Kristofik “misappropriated” it, or that

 Kristofik engaged in conduct likely to cause consumer confusion. Nor does the FAC

 plausibly allege any facts suggesting that Kristofik had a duty to maintain the

 confidentiality of any customer lists. Plaintiff’s allegations are entirely conclusory. At

 bottom, Plaintiff is improperly attempting to use its common law unfair competition

 claim to make an end-run around the exacting requirements of FUTSA. “[A]llowing
                                                16
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 17 of 24 PageID 669




 such claims ‘to proceed on the basis that the information may not rise to the level of a

 trade secret would defeat the purpose’ of FUTSA.” ISO Claims Servs., Inc., ACI Div.

 2011 WL 13176422, at *6.

       Next, Plaintiff attempts to plead (at ¶ 65) what amounts to a tortious

 interference claim.

       To establish a claim for tortious interference with an advantageous
       business or contractual relationship, a party must prove: (1) the existence
       of a business relationship or contract; (2) the defendant’s knowledge of
       the relationship; (3) an intentional and unjustified interference with that
       relationship by the defendant which induces or otherwise causes
       nonperformance; and (4) damages resulting from the tortious
       interference.
 Border Collie Rescue, Inc. v. Ryan, 418 F. Supp. 2d 1330, 1343 (M.D. Fla. 2006). “The

 third element, intentional and unjustified interference with a business relationship,

 requires the plaintiff to allege that ‘the defendant acted without justification.’” Duty

 Free Ams., v. Estee Lauder, 797 F.3d 1248, 1280 (11th Cir. 2015).

       “The unchallengable controlling principle is that ‘so long as improper means

 are not employed, activities taken to safeguard or promote one's own financial . . .

 interests are entirely non-actionable.’” Sec. Title Guarantee Corp. of Baltimore v. McDill

 Columbus Corp., 543 So. 2d 852, 855 (Fla. 2d DCA 1989). “[E]ven if the plaintiff has

 an existing, terminable-at-will contract, the defendant’s interference to protect its

 economic interests is privileged unless the plaintiff alleges ‘a purely malicious motive’

 divorced from any ‘legitimate competitive economic interest.’” Duty Free Ams., 797

 F.3d at 1280.

       Here, the Complaint does not identify any existing business relationship or
                                                17
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 18 of 24 PageID 670




 contract, or plausibly allege any fraudulent, deceptive, or improper act by Kristofik

 that unjustifiably interfered with its relationships with unidentified customers. Plaintiff

 tellingly failed to identify any relationships Kristofik allegedly interfered with and only

 parrots conclusory allegations. A “skeletal pleading [that] merely recites the elements

 of a claim for tortious interference with actual and prospective business relationships,

 without any factual allegations in support of those elements” is insufficient to survive

 a motion to dismiss. Advisors Excel, L.L.C. v. Scranton, 2014 U.S. Dist. LEXIS 199141,

 at *20 (S.D. Fla. Sept. 15, 2014). Accordingly, dismissal is appropriate. ACG S. Ins.

 Agency, LLC v. Safeco Ins. Co., 2019 WL 8273657, at *9 (M.D. Fla. Dec. 16, 2019).


 V.     PLAINTIFF HAS NOT ALLEGED A PLAUSIBLE FDUTPA CLAIM
        Plaintiff’s FDUTPA claim is due to be dismissed because it is based on the same

 facts as Count II, seeks consequential damages that are not recoverable under

 FDUTPA, and is preempted to the extent it purports to cover patent infringement and

 FUTSA violations.

      A. Plaintiff’s FDUTPA Claims Is Based on the Same Facts As Its Unfair
         Competition Claim
        Plaintiff’s FDUTPA claim is based on the same exact facts as its common law

 unfair competition claim and, therefore, should be dismissed. Suntree Techs., Inc. v.

 Ecosense Int'l, Inc., 693 F.3d 1338, 1345 (11th Cir. 2012) (granting the defendant

 summary judgment on the plaintiff’s common law unfair competition claim and

 FDUTPA claim based on the same facts) (citing Custom Mfg. and Eng'g, Inc. v. Midway

 Servs., Inc., 508 F.3d 641, 652 (11th Cir. 2007)).
                                                 18
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 19 of 24 PageID 671




    B. The Complaint Seeks Consequential Damages That Are Not Recoverable
       Under FDUTPA
       Count IV alleges that Plaintiff has “suffered pecuniary loss, including the loss

 of revenue and damage to goodwill.” FAC ¶ 80. Those alleged damages, however, are

 not “actual damages” recoverable under FDUTPA.

       FDUTPA allows for the recovery of “actual damages.” City First Mort. Corp. v.

 Barton, 988 So. 2d 82, 86 (Fla. 4th DCA 2008). The term “actual damages” is a “term

 of art” under Florida law, which is defined as “the difference in the market value of

 the product or service in the condition in which it was delivered and its market value

 in the condition in which it should have been delivered.” Urling v. Helms Exterminators,

 Inc., 468 So. 2d 451, 454 (Fla. 1st DCA 1984).

       “FDUTPA ‘actual damages’ do not include consequential damages . . . .” Kia

 Motors Am. Corp. v. Butler, 985 So. 2d 1133, 1140 (Fla. 3d DCA 2008); see also Rollins,

 Inc. v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006) (“for purposes of recovery

 under FDUTPA, actual damages do not include consequential or special damages”);

 City First Mortg. Corp., 988 So. 2d at 86 (same). Lost profits are a “quintessential

 example” of consequential damages. See Nyquist v. Randall, 819 F.2d 1014, 1017 (11th

 Cir. 1987). “Additionally, ‘harm in the manner of competitive harm, diverted or lost

 sales, and harm to the goodwill and reputation’ are consequential damages.” Casa

 Dimitri Corp. v. Invicta Watch Co. of Am., Inc., 270 F. Supp. 3d 1340, 1352 (S.D. Fla.

 2017) (quoting Krupa v. Platinum Plus, LLC, 2017 WL 1050222, at *7 (M.D. Fla. Mar.

 20, 2017)); see Morales v. Bimbo Foods Bakeries Distribution, LLC, 2019 WL 1558693, at

                                                19
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 20 of 24 PageID 672




 *3 (M.D. Fla. Apr. 10, 2019) (dismissing FDUTPA claim with prejudice that sought

 to recover damages for lost profits).

       In HRCC, Ltd. v. Hard Rock Cafe Int’l (USA), Inc., this Court granted a defendant

 summary judgment on a FDUTPA claim seeking to recover lost profits and noted that

 such consequential damages does “not fall within the two established measures for

 damages for FDUTPA claim.” 302 F. Supp. 3d 1319, 1324 (M.D. Fla. 2016), aff’d,

 703 F. App’x 814 (11th Cir. 2017).

       Here, Plaintiff has not plausibly alleged “actual damages.” Instead, just as the

 plaintiff in HRCC, Ltd., Plaintiff seeks to recover “loss or revenue and damage to

 goodwill.” FAC ¶ 80. The consequential damages Plaintiff seeks are not recoverable

 under FDUTPA as a matter of law. The Court should, therefore, dismiss, Count IV of

 the Complaint with prejudice. See Flexstake, Inc. v. DBI Servs., LLC, 2018 WL 6270972,

 at *3 (S.D. Fla. Nov. 30, 2018) (recognizing that harm to goodwill and lost profits are

 not recoverable under FDUTPA); Five for Entm’t S.A. v. Rodriguez, 877 F. Supp. 2d

 1321, 1331 (S.D. Fla. 2012) (“Florida courts specifically reject the recovery of

 consequential damages under FDUTPA. Accordingly, Defendants’ motion is granted

 and Plaintiffs’ request for lost profits under FDUTPA is dismissed with prejudice.”).

    C. Plaintiff’s FDUTPA Claim Is Partially Preempted

       Plaintiff bases its FDUTPA claim, at least in part, on its allegations that

 Krisotfik asked a manufacturer to “duplicate” Plaintiff’s bags and used confidential

 information learned during his employment. See FAC ¶¶ 73, 74. Plaintiff’s FDUTPA


                                                20
                         GORDON REES SCULLY MANSUKHANI LLP
                        100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 21 of 24 PageID 673




 claim, however, is preempted to the extent it based on alleged patent infringement.

 Tropical Paradise Resorts, 2019 WL 78983, at *1.

        Plaintiff’s FDUTPA claim is also preempted to the extent it is based on alleged

 misappropriation of “confidential information” or trade secrets, even if the alleged

 “confidential information” does not rise to the level of a statutory trade secret. Am.

 Registry, LLC v., 2014 WL 12606501, at *6; see Coleman, 232 F. Supp. 2d at 1335 (“[T]he

 UTSA ‘displace[s] conflicting tort, restitutionary, and other law of this state providing

 civil remedies for misappropriation of a trade secret.”).

    VI.    PLAINTIFF’S PATENT INFRINGEMENT CLAIM FAILS
        The FAC fails to plausibly alleged the specific manner and means by which

 Kristofik allegedly infringed on the ‘575 Patent.

        In order to state a claim for patent infringement, “the allegedly infringing

 product must practice all elements of a patent claim.” Raptor, LLC v. Odebrecht Constr.,

 2017 WL 3503399, at *3 (S.D. Fla. June 22, 2017). Furthermore, “[a]n allegation of

 direct patent infringement is insufficient under Twombly and Iqbal if it simply recites

 some of the elements of a representative claim and then describes generally how an

 accused product operates, without specifically tying the operation to any asserted

 claim or addressing all of the claim requirements.” Id. A plaintiff must also describe

 the means by which the accused product infringes the plaintiff’s patent to state a

 plausible claim for relief. Controlled Semiconductor, Inc. v. Control Systemation, Inc., 2007

 WL 4468696, at *1 (M.D. Fla. Dec. 18, 2007) (dismissing patent infringement claim


                                                 21
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 22 of 24 PageID 674




 where the plaintiff “failed to adequately describe the means by which the [the

 defendant] allegedly infringed the [relevant] Patent”); Disc Disease Sols., Inc. v. VGH

 Sols., Inc., 2016 WL 6561566, at *3 (M.D. Ga. Nov. 2, 2016) (finding insufficient

 pleadings where the plaintiff merely alleged that certain of the defendants' products

 “meet each and every element of at least one claim of” the plaintiff's patents, and the

 plaintiff made no effort to explain how the defendants’ products infringed on any of

 the plaintiff's claims).

        In Blue Water Innovations, LLC the plaintiff alleged that the defendants infringed

 its patents by selling a “knockoff” version of plaintiff’s product. 2019 WL 1904589, at

 *1. The complaint alleged that the defendants “sold and offered for sale [products] that

 are virtually identical to the design claimed in the [patents].” Id. at *2. (second

 alteration in original). The court noted that the complaint failed to name a single claim

 in plaintiff’s patent and similarly failed to describe how the defendants’ product

 infringed on the plaintiff’s patent and dismissed the plaintiff’s claim. Id.

        Here, similar to the plaintiff in Blue Water Innovations, LLC, Plaintiff’s patent

 infringement claim must be dismissed because the FAC fails to plausibly allege a single

 claim in the ‘575 Patent, “let alone describe how the Defendants’ product infringes on

 any of the elements of these claims.” 2019 WL 1904589, at *2. Plaintiff alleges (at ¶

 87) that Exhibit J to its Complaint demonstrates that the Boss bags product “infringe[s]

 at least Claim 1 in the ‘575 Patent.” Exhibit J and Plaintiff’s conclusory allegations

 mirror the allegations the court found insufficient in Disc Disease Sols., Inc., 2016 WL

 6561566, at *3.
                                                    22
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 23 of 24 PageID 675




       Consequently, Plaintiff’s allegation that Kristofik infringed the ‘575 Patent is a

 legal conclusion not entitled to the presumption of truth. Taken together, these

 deficiencies warrant dismissal. See Sundesa, LLC v. JH Studios, Inc., 2020 WL 4003127,

 at *5 (M.D. Fla. July 15, 2020); Ziemba v. Incipio Techs., Inc., 2014 WL 4637006, at *3

 (D.N.J. Sept. 16, 2014) (“To be clear, the allegation that Defendants’ actions in

 manufacturing, using, offering to sell, and/or selling of [products] that are covered by

 one or more claims of the ′852 Patent constitute a violation of [patent law] is-without

 more-entirely conclusory . . . and thus does not benefit from the presumption of

 truth.”). Plaintiff’s allegations are just as conclusory, and, therefore, deficient, as the

 plaintiff’s in Ziemba. Thus, dismissal is appropriate.

                                       CONCLUSION
       Despite Kristofik raising the substantial majority of the issues set forth herein in

 his first Motion to Dismiss (DE 31), Plaintiff did not fix the fundamental issues that

 made the original complaint insufficient, and instead only added a limited number of

 equally problematic allegations. The Eleventh Circuit has “never required district

 courts to grant counseled plaintiffs more than one opportunity to amend a deficient

 complaint.” Eiber Radiology, Inc. v. Toshiba Am. Med. Sys., Inc., 673 F. App’x 925, 930

 (11th Cir. 2016). Nor has the Eleventh Circuit “concluded that dismissal with

 prejudice is inappropriate where a counseled plaintiff has failed to cure a deficient

 pleading after having been offered ample opportunity to do so.” Id. Because Plaintiff

 already had an opportunity to correct its allegations and could not do so, the Court

 should dismiss the FAC with prejudice and without leave to replead.
                                                 23
                          GORDON REES SCULLY MANSUKHANI LLP
                         100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 6:20-cv-02249-PGB-GJK Document 58 Filed 04/30/21 Page 24 of 24 PageID 676




       WHEREFORE, for the foregoing reasons, Kristofik respectfully requests that

 the Court (1) grant this Motion, with prejudice and without leave to replead; (2) find

 this case exceptional under 15 U.S.C. § 1117; (3) find that Kristofik is the prevailing

 party under Section 501.2105, Fla. Stat.; (4) and award him reasonable prevailing

 party attorneys’ fees.

       DATED: April 30, 2021.

                                                        s/ Andrew R. Schindler
                                                        FBN 124845
                                                        aschindler@grsm.com

                                                        GORDON REES SCULLY
                                                        MANSUKHANI LLP
                                                        100 SE 2nd Street, Suite 3900
                                                        Miami, Florida 33131
                                                        Telephone: (305) 428-5339
                                                        Counsel for Defendant
                                                        James Kristofik




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on April 30 2021, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF, which will serve a true and
 correct copy of the foregoing on all counsel or parties of record designated to receive
 service in CM/ECF.

                                                        s/ Andrew R. Schindler




                                                  24
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
